07/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0311


                                          DA 22-0311
                                      _________________



IN THE MATTER OF:

U.A.C.,                                                             ORDER

              A Youth in Need of Care.


                                      _________________


       On June 24, 2022, this Court rejected Appellants’ opening brief on appeal for
failure to serve the Attorney General as required by M. R. App. P. 10(2). Appellants
refiled their opening brief electronically on July 13, 2022. As indicated in the Court’s
previous order, it will accept the brief for filing.
       The Court observes, however, that neither Appellants’ brief nor their appendix
includes a copy of the order denying intervention, which they challenge on appeal. M. R.
App. P. 12(1)(h) requires that the relevant judgment, order, findings of fact, conclusions
of law, jury instruction, ruling or decision from which the appeal is taken, together with
any written memorandum or rationale of the court, be contained in Appellants’ brief to
this Court.
       IT IS THEREFORE ORDERED that upon notice of this Order Appellants shall
electronically file an appendix containing the relevant order from the District Court and
shall serve the same on each counsel of record.
       IT IS FURTHER ORDERED, pursuant to Rule 12(4) of the Temporary Electronic
Filing Rules, that Appellants shall submit a paper copy of the appendix with each of the
seven paper copies of the electronically filed brief.
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the relevant order.
          The Clerk is directed to provide a true copy of this Order to the Appellants and to
all parties of record.                                                         Electronically signed by:
                                                                                      Beth Baker
                                                                          Justice, Montana Supreme Court
                                                                                     July 14 2022